J-S46001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.B. A/K/A       :   IN THE SUPERIOR COURT OF
 S.A.A.B., A MINOR                    :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.W., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 3664 EDA 2018

            Appeal from the Order Entered November 15, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000683-2018,
           CP-51-DP-0002530-2016, FID: 51-FN-002433-2016



 IN THE INTEREST OF: A.W. A/K/A       :   IN THE SUPERIOR COURT OF
 A.I.W., A MINOR                      :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.W., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 3666 EDA 2018

            Appeal from the Order Entered November 15, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000682-2018,
           CP-51-DP-0002529-2016, FID: 51-FN-002433-2016
J-S46001-19


    IN THE INTEREST OF: S.C. A/K/A             :   IN THE SUPERIOR COURT OF
    S.A.C., A MINOR                            :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3667 EDA 2018

               Appeal from the Order Entered November 15, 2018
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000383-2018,
              CP-51-DP-0002528-2016, FID: 51-FN-002433-2016



    IN THE INTEREST OF: S.W. A/K/A             :   IN THE SUPERIOR COURT OF
    S.M.W., A MINOR                            :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3668 EDA 2018

               Appeal from the Order Entered November 15, 2018
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000382-2018,
              CP-51-DP-0002527-2016, FID: 51-FN-002433-2016


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                          FILED OCTOBER 22, 2019

        S.W. (“Mother”) appeals from the decrees entered November 15, 2018,

that granted the petitions of the Philadelphia Department of Human Services


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.



                                           -2-
J-S46001-19



(“DHS”), and involuntarily terminated her parental rights to her sons, S.M.W.

(born January 2006), S.A.C. (born January 2009), A.I.W. (born June 2012),

and S.A.A.B. (born May 2013) (collectively, “Children”).1 Mother also appeals

the orders entered the same day that changed Children’s permanent

placement goals to adoption. After careful review, we affirm.

       The trial court set forth the factual and procedural history of this matter

as follows:

       On November 15, 2016, the [c]hildren became known to the
       Department of Human Services (“DHS”) when DHS received a
       General Protective Services (“GPS”) report alleging that there was
       no food in the parental home; that the home was heated with
       electric space heaters; that the home had no hot water; and that
       Mother and Children were residing in a shelter. The report also
       alleged that Father was currently hospitalized recovering from a
       bullet wound and that there was [a] history of domestic violence
       between Mother and Father. On November 15, 2016, DHS visited
       the home and found [c]hildren A[.]W[.] and S[.]B[.] with Mother.
       DHS observed that the home was infested with bed bugs; the
       stove [was] greasy; and the basement smelled of raw sewage.
       Child A[.]W[.] and [c]hild S[.]B[.] lacked proper dental care and
       had a foul o[dor]. As a result of the home visit, DHS obtained an
       Order for Protective Custody (“OPC”) for the [c]hildren. On
       November 30, 2016, following a hearing, the [c]hildren were
       adjudicated dependent.

       On March 9, 2017, a Single Case Plan (“SCP”) was created. The
       parental objectives for Mother were to receive mental health
       treatment and enroll in job counseling. The parental objectives of
       Father were to enroll in parenting classes and mental health
       treatment. On February 18, 2018, a revised SCP was created. The
____________________________________________


1 The court also involuntarily terminated the parental rights of T.B. (“Father”),
the father of A.I.W. and S.A.A.B. Father appealed the decrees terminating his
parental rights, and we address his appeal in a separate memorandum. The
fathers of S.M.W. and S.A.C. consented to the termination of their parental
rights and have not participated in this appeal.

                                           -3-
J-S46001-19


       parental objectives for Mother were to visit the [c]hildren bi-
       weekly separate from Father; (2) Mother was to attend anger
       management classes; (3) Mother was to attend mental health
       treatment; (4) Mother would make the house suitable for the
       [c]hildren; and (5) Mother would seek employment and
       appropriate housing. . . .

Trial Court Opinion, 5/8/19, at 2-4 (citations to the record omitted).

       On August 21, 2018, DHS filed petitions to involuntarily terminate the

parental rights of Mother and Father and to change Children’s permanent

placement goals to adoption. The court conducted hearings on the petitions

on September 14, 2018 and November 15, 2018.2

       DHS presented the testimony of Jasmine Mitchell, the Community

Umbrella Agency (“CUA”) case manager for Turning Points for Children; Majita

Mohammad, a life skills and visitation coach; and Sakina Shaddiq, a visitation

coach. Father testified on his own behalf. On November 15, 2018, the court

entered decrees involuntarily terminating Mother’s parental rights to Children,

and orders changing Children’s permanent placement goals to adoption. On

December 14, 2018, Mother timely filed notices of appeal and concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).3 This Court, acting sua sponte, consolidated Mother’s

appeals.
____________________________________________


2 Children were represented by Attorney James Martin as legal counsel and
Attorney Daniel Kurland as guardian ad litem.

3 The record suggests that Mother filed four notices of appeal, one for each
child, with the notices then being photocopied and filed in the termination and
dependency dockets for each child. In doing so, Mother failed to comply with



                                           -4-
J-S46001-19



       On appeal, Mother raises the following issues for our review:

   1. Did the [t]rial [c]ourt commit reversible error, when it deprived
      [M]other of her due process rights and other Pennsylvania and
      Federal constitutional rights by refusing to either continue or delay
      the combined termination and goal change hearing to allow
      [M]other to be present to testify and/or by refusing to allow
      [M]other to testify when she arrived at the court prior to a final
      order being issued?

   2. Did the [t]rial [c]ourt commit reversible error, when it
      involuntarily terminated Mother’s parental rights where such
      determination was not supported by clear and convincing evidence
      under the adoption act, 23 P[a].C.S.A. § 2511(a)(1), (2), (5),
      [and] (8)?

   3. Did the [t]rial [c]ourt       commit reversible error, when it
      involuntarily terminated Mother’s parental rights without giving
      primary consideration to the effect that [. . .] the termination
      would have on the developmental, physical and emotional needs
      of the child[ren] as required by the adoption act, 23 P[a].C.S.A. §
      2511(b)?



____________________________________________


the Official Note to Pa.R.A.P. 341, which provides, in relevant part, “Where . .
. one or more orders resolves issues arising on more than one docket or
relating to more than one judgment, separate notices of appeal must be filed.”
Pa.R.A.P. 341, Official Note. In Commonwealth v. Walker, 185 A.3d 969,
977 (Pa. 2018), our Supreme Court held that the failure to file separate notices
of appeal from an order resolving issues on more than one docket “requires
the appellate court to quash the appeal.”         Following Walker, supra,
recognizing that “decisional law may have been unclear to this point,” a panel
of this Court declined to quash an appeal from an involuntary termination
decree based on noncompliance with Rule 341. In re M.P., 204 A.3d 976, 981
(Pa. Super. 2019). However, in M.P., the panel announced that this Court
would quash any noncompliant appeals filed after the date of that opinion,
that is, February 22, 2019. See M.P., 204 A.3d at 986. Because Mother filed
her notices of appeal on December 14, 2018, we decline to quash her appeal.



                                           -5-
J-S46001-19


     4. Did the [t]rial [c]ourt commit reversible error, when it terminated
        Mother’s parental rights and changed the child[ren]’s goal[s] to
        adoption as substantial, sufficient, and credible evidence was
        presented at the time of trial which would have substantiated
        denying the Petition for Goal Change?
Mother’s brief at 4.4

        We review these claims mindful of our well-settled standard of review:

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. A decision may be reversed for an abuse
        of   discretion    only    upon    demonstration      of    manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. The trial
        court’s decision, however, should not be reversed merely because
        the record would support a different result. We have previously
        emphasized our deference to trial courts that often have first-hand
        observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

        Initially, Mother contends that the trial court deprived her of her due

process rights when it refused to either continue or delay the combined

termination and goal change hearing to allow Mother to testify despite Father’s

assertion that Mother was in transit. See Mother’s brief at 18-19. Further,




____________________________________________


4   We have re-ordered Mother’s issues for ease of disposition.




                                           -6-
J-S46001-19


Mother asserts that the trial court refused to allow Mother to testify when she

arrived at court at the end of the hearing on November 15, 2018. See id.5

       With respect to a trial court’s decision whether to continue a hearing,

our Supreme Court has stated:

       Appellate review of a trial court’s continuance decision is
       deferential. The grant or denial of a motion for a continuance is
       within the sound discretion of the trial court and will be reversed
       only upon a showing of an abuse of discretion. As we have
       consistently stated, an abuse of discretion is not merely an error
       of judgment. Rather, discretion is abused when the law is
       overridden or misapplied, or the judgment exercised is manifestly
       unreasonable, or the result of partiality, prejudice, bias, or ill-will,
       as shown by the evidence or the record. . . .

Commonwealth v. Brooks, 104 A.3d 466, 469 (Pa. 2014) (citations and

internal quotation marks omitted).




____________________________________________


5 Mother also contends that she did not receive appropriate notice of the
November 15, 2018 hearing. See Mother’s brief at 18-19. However, Mother
did not assert a lack of notice in her Rule 1925(b) statement. Instead, Mother
asserted: “The [t]rial [c]ourt committed reversible error, when it deprived
[M]other of her due process rights and other Pennsylvania and Federal
constitutional rights by refusing to either continue or delay the combined
termination and goal change hearing to allow [M]other to be present and
testify and/or by refusing to allow [M]other to testify when she arrived at the
court prior to a final order being issued.” Rule 1925(b) Statement, 12/14/18,
at 2. Because Mother failed to include an assertion regarding a purported lack
of notice, we conclude that she waived this issue. See Krebs v. United
Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006)
(holding that an appellant waives issues that are not raised in both his or her
concise statement of errors complained of on appeal and the statement of
questions involved in his or her brief on appeal). Moreover, we observe that
both Father and the CUA caseworker testified that Mother was aware of the
date and time of the November 15, 2018 hearing, and, in fact, Mother
appeared at the hearing, albeit late. See N.T., 11/15/18, at 16, 22, 24, 34.

                                           -7-
J-S46001-19


      Here, Mother appeared for the first day of the termination hearing on

September 14, 2018, but did not testify. When Mother was not present at the

start of the hearing on November 15, 2018, which was listed for 11:30 a.m.

but did not begin until 12:30 p.m., her counsel suggested that the court

“proceed on [F]ather’s case and then hold off for [M]other’s case to give her

some time to get her[e] if she really is on her way.” See N.T., 11/15/18, at

3-4. When Father concluded his testimony and Mother had still not arrived,

Mother’s counsel requested a continuance. See id. at 25.

      The trial court denied counsel’s request to continue the hearing, noting,

“[i]t’s 12:54. This case has been bifurcated[,] [Mother]’s had every

opportunity to get her[e]. She’s not here. She wasn’t available for the worker

this morning and I’m not giving her anymore courtesies.” See id. Given the

wide discretion given to a trial court to grant or deny a continuance, we do

not discern an abuse of discretion in the trial court’s decision to deny Mother’s

request for a continuance.

      We next address Mother’s argument that the trial court erred in

precluding her from testifying when she appeared in the courtroom following

the court’s pronouncement that it would terminate Mother’s parental rights.

At the conclusion of the November 15, 2018 hearing, the following discussion

took place:

      [Counsel for Mother]: Your Honor, just for the record, [M]other
      has arrived at this moment.




                                      -8-
J-S46001-19


      The Court: Yes, she’s arrived after the hearing, and after
      argument. She’s been in the courtroom for approximately a
      minute. It’s now 1:05 p.m. and the [c]ourt’s order stands.

      [Counsel for Children]: Yes, [Y]our Honor. Your Honor, I ask to be
      vacated.

      [Counsel for Father]: Your Honor, please note [F]ather’s objection
      for the record.

            (Multiple voices, incoherent.)

      The Court: Sheriff, if you escort the parents out.

      The Sheriff: Yes, [Y]our Honor.

N.T., 11/15/18, at 34.

      Although Mother contends that the court precluded her from testifying,

the transcript of the hearing shows that, following Mother’s arrival, Mother’s

counsel did not attempt to have Mother testify.

      In order to preserve an issue for appellate review, a party must
      make a timely and specific objection at the appropriate stage of
      the proceedings before the trial court. Failure to timely object to
      a basic and fundamental error will result in waiver of that issue.
      On appeal the Superior Court will not consider a claim which was
      not called to the trial court’s attention at a time when any error
      committed could have been corrected. In this jurisdiction . . . one
      must object to errors, improprieties or irregularities at the earliest
      possible stage of the adjudicatory process to afford the jurist
      hearing the case the first occasion to remedy the wrong and
      possibly avoid an unnecessary appeal to complain of the matter.
Thompson v. Thompson, 963 A.2d 474, 475–476 (Pa. Super. 2008)

(citation omitted).

      Because counsel did not attempt to call Mother as a witness once she

arrived, we reject Mother’s argument that the trial court precluded Mother


                                      -9-
J-S46001-19


from testifying. The failure to attempt to call Mother as a witness results in

the waiver of this claim. Accordingly, we conclude that Mother’s first issue

fails.

         We next address Mother’s arguments relating to the involuntary

termination of her parental rights. Termination of parental rights is governed

by Section 2511 of the Adoption Act, 23 Pa.C.S.A. § 2101-2938, which

requires a bifurcated analysis:

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing evidence
         that the parent’s conduct satisfies the statutory grounds for
         termination delineated in Section 2511(a). Only if the court
         determines that the parent’s conduct warrants termination of his
         or her parental rights does the court engage in the second part of
         the analysis pursuant to Section 2511(b): determination of the
         needs and welfare of the child under the standard of best interests
         of the child. One major aspect of the needs and welfare analysis
         concerns the nature and status of the emotional bond between
         parent and child, with close attention paid to the effect on the child
         of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

         In this case, the trial court terminated Mother’s parental rights pursuant

to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8), as well as (b). This Court may

affirm the trial court’s decision regarding the termination of parental rights

with regard to any one subsection of Section 2511(a), as well as

Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). Here, we will focus our analysis on Section 2511(a)(2) and (b), which

provides as follows:

         § 2511. Grounds for involuntary termination


                                        - 10 -
J-S46001-19


      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***

            (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2) and (b).

      Our Supreme Court set forth our inquiry under Section 2511(a)(2) as

follows:

            As stated above, § 2511(a)(2) provides statutory grounds for
      termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused the
      child to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being and the conditions
      and causes of the incapacity, abuse, neglect or refusal cannot or
      will not be remedied by the parent.” . . .

         This Court has addressed incapacity sufficient for termination
      under § 2511(a)(2):

                                      - 11 -
J-S46001-19



            A decision to terminate parental rights, never to be made
      lightly or without a sense of compassion for the parent, can
      seldom be more difficult than when termination is based upon
      parental incapacity. The legislature, however, in enacting the
      1970 Adoption Act, concluded that a parent who is incapable of
      performing parental duties is just as parentally unfit as one who
      refuses to perform the duties.

In re Adoption of S.P., 47 A.3d 817, 827 (Pa. 2012) (citations omitted).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following elements:

(1) repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence necessary for his physical or mental well-

being; and (3) the causes of the incapacity, abuse, neglect or refusal cannot

or will not be remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272

(Pa. Super. 2003). The grounds for termination of parental rights under

Section 2511(a)(2) are not limited to affirmative misconduct; to the contrary,

those grounds may include acts of refusal as well as incapacity to perform

parental duties. See In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

      This Court has long recognized that a parent is required to make diligent

efforts   towards   the   reasonably    prompt   assumption   of   full   parental

responsibilities. See id. A parent’s vow to cooperate, after a long period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. See id. at 340.




                                       - 12 -
J-S46001-19


      Mother asserts the trial court erred in terminating her parental rights

pursuant to Section 2511(a)(2) because Mother worked to meet her SCP

goals. See Mother’s brief at 12-13. Mother contends that she remedied any

deficiency in her housing, obtained employment, and consistently visited with

Children. See id. Accordingly, Mother argues it was improper for the court to

involuntarily terminate her parental rights. See id.

      The trial court terminated Mother’s parental rights pursuant to Section

2511(a)(2), reasoning that Mother failed to timely obtain appropriate housing,

complete mental health treatment, parenting classes, or anger management.

See Trial Court Opinion, 5/8/19, at 5-7. Further, the court credited testimony

that Mother demonstrated impulse control problems and was hostile to

caseworkers during her visitation, including an incident shortly before the

termination hearing when Mother was escorted from the visit by security. See

id. at 5. Moreover, Mother was inconsistent with her visits and did not

appropriately interact with Children during the visits she did attend. See id.

The trial court also noted that Mother failed to obtain a parenting capacity

evaluation. See id. at 8. Accordingly, the court determined that DHS met its

burden of proof with respect to Section 2511(a)(2).

      The record supports the trial court’s conclusion. Jasmine Mitchell, the

CUA caseworker, testified that the family initially came to DHS’s attention due

to allegations involving the family home having a broken water heater, a lack

of food and supervision, and poor hygiene. See N.T., 9/14/18, at 18. Children


                                    - 13 -
J-S46001-19


were adjudicated dependent November 30, 2016, and have been in placement

since that time. See id. Mother’s SCP objectives were to complete a mental

health evaluation; attend a parenting program; maintain contact with CUA;

and attend the Achieving Reunification Center (“ARC”) for parenting,

employment, and education programs. See id. at 20.

      Mitchell testified that Mother began mental health treatment with

Warren E. Smith for a short time before transferring to the Wedge for

treatment. See id. at 21. Mother began treatment in April 2017 and stopped

in October 2017. See id. at 22. However, her treatment was inconsistent. See

id.

      The Wedge attempted to reengage Mother in January 2018 but Mother

did not initially respond. See id. at 22-23. After Mother reengaged in

treatment, Mitchell described Mother’s attendance as inconsistent. See id.

Mother attended therapy eleven times from April 2017 to September 2018,

despite being scheduled once per week. See id. at 91. Mother was not

attending mental health therapy at the time of the termination hearing. See

id. at 22.

      Further, Mother did not participate in the ARC programs, failing to even

attend the intake. See id. at 28. Mother did not attend the parenting program

and only obtained suitable housing shortly before the termination hearing.

See id. at 23. Mother was ordered to attend anger management and was

minimally compliant. See id. at 29. Additionally, Mother did not obtain


                                    - 14 -
J-S46001-19


employment throughout the life of the case. See id. After Mother was

assigned a life skills coach, Mother was non-compliant with the life skills coach

and was eventually discharged. See id. at 28-29, 81-84.

       Mother did not visit Children from November 2016 until February 2017

because she could not be contacted. See id. at 23-24. After February 2017,

Mitchell described Mother’s visits as inconsistent, noting Mother had the “bare

minimum compliance with visitation.” Id. at 24-25. During the visit Mitchell

observed, Mother watched Children play on their electronic devices, did not

speak to them about school, and did not bring food. See id. at 25-26. Mitchell

noted that visits were always supervised because of Mother’s lack of impulse

control and anger. See id. at 26. Mother was ordered to obtain a parenting

capacity evaluation, but did not appear for the appointment. See id. at 28.

       Majita Mohammad testified regarding Mother’s visits with Children,

noting that from August 2017 through February 2018, Mother was offered

approximately twenty-five visits and attended four. See id. at 102-03. After

February 2018, Mother’s attendance became more consistent. See id. at 108.

At visits, Mother primarily watched Children play on their phones. See id. at

105.

       Sakina Shaddiq testified regarding a visit that occurred shortly before

the termination hearing, recalling that Mother arrived late for the visit and

then left to get food for Children. See id. at 125. Mother came back with 10

minutes left and, when the foster parent did not want to bring the food in the


                                     - 15 -
J-S46001-19


car, Mother became irate and security needed to escort her out of the building.

See id. at 125-26. Mother reentered the building and continued yelling in front

of Children before being removed again. See id.

      As this Court has stated, “a child’s life cannot be held in abeyance while

a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006). The record substantiates the conclusion that Mother’s repeated and

continued incapacity, abuse, neglect, or refusal has caused Children to be

without essential parental control or subsistence necessary for their physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Mother cannot or will not remedy this situation. As noted above, in

order to affirm a termination of parental rights, we need only agree with the

trial court as to any one subsection of Section 2511(a) before assessing the

determination under Section 2511(b), and we, therefore, need not address

any further subsections of Section 2511(a). In re B.L.W., 843 A.2d at 384.

      We next consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b).

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,

                                      - 16 -
J-S46001-19


      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quotation

marks and citations omitted).

      Mother argues that the trial court erred in its analysis of Section 2511(b)

because Mother and Children share a beneficial bond, and breaking the bond

is not in the best interests of Children. See Mother’s brief at 16. Further,

Mother asserts that her regular visits and progress towards reunification

establish that there are no safety issues for Children. See id.

      The trial court found that termination of Mother’s parental rights was in

the best interests of Children pursuant to Section 2511(b). See Trial Court

Opinion, 5/8/19, at 4. The court emphasized Children’s need for stability and

continuity. See N.T., 11/15/18, at 33-34.

      The record supports the trial court’s conclusion. Mohammad testified

that, during visits, Children hug and kiss Mother but do not say they miss her.

See N.T., 9/14/18, at 104-05. Mohammad observed a bond between Mother


                                     - 17 -
J-S46001-19


and S.A.A.B. and noted that Children were affectionate and called Mother

“mom.” See id. at 116. Children seemed excited to see Mother, but Children

do not cry when she leaves and do not suggest they want to leave with Mother.

See id. at 121-22. Moreover, counsel for Children indicated that S.A.A.B. and

A.I.W. are happy living with their paternal grandmother, and did not indicate

they wanted to return to Mother. See N.T., 11/15/18, at 27. The two older

children, S.M.W. and S.A.C., indicated they love Mother, but understand they

cannot return to her care. See id. at 28. S.M.W. and S.A.C. want to live with

their aunt. See id.

      The record confirms that it would best serve the needs and welfare of

Children to involuntarily terminate Mother’s parental rights pursuant to

Section 2511(b). Preserving Mother’s parental rights would serve only to deny

Children the permanence and stability to which they are entitled. See In re

Adoption of C.D.R., 111 A.3d at 1220 (“Clearly, it would not be in [the

child’s] best interest for his life to remain on hold indefinitely in hopes that

Mother will one day be able to act as his parent.”). Accordingly, the trial court

did not err in terminating Mother’s parental rights to Children pursuant to

Section 2511(b).

      In her final issue, Mother argues the trial court erred in changing

Children’s permanent placement goals to adoption. The Juvenile Act governs

proceedings to change a child’s permanent placement goal. See 42 Pa.C.S.A.

§§ 6301-6375. Trial courts must apply the following analysis:


                                     - 18 -
J-S46001-19


      Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act, when
      considering a petition for a goal change for a dependent child, the
      juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the extent
      of compliance with the family service plan; (3) the extent of
      progress made towards alleviating the circumstances which
      necessitated the original placement; (4) the appropriateness and
      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)
      the child’s safety; and (7) whether the child has been in placement
      for at least fifteen of the last twenty-two months. The best
      interests of the child, and not the interests of the parent, must
      guide the trial court. As this Court has held, a child’s life simply
      cannot be put on hold in the hope that the parent will summon
      the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and quotation

marks omitted). We review the court’s ruling to ensure it is supported by

evidence of record and to determine if it constitutes an abuse of the court’s

discretion. See In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      Mother argues that the court erred in changing Children’s permanency

goals to adoption, asserting that the revised permanency goals were not in

Children’s best interests. See Mother’s brief at 17. In support, Mother claims

that she shares a beneficial bond with Children and made substantial progress

towards reunification. See id.

      Although the trial court did not specifically address this issue in its

opinion, our review of the record supports the trial court’s orders changing

Children’s permanent placement goals to adoption. At the time of the

proceedings, Children had been in foster care for nearly two years. Mother

failed to demonstrate an ability to parent Children during their time in care.



                                     - 19 -
J-S46001-19



Accordingly, it is clear that Mother will not be in a position to provide Children

with a safe and permanent home at any point in the foreseeable future.

Therefore, we discern no abuse of discretion by the court in changing

Children’s permanent placement goals from reunification to adoption.

      Accordingly, we affirm the decrees involuntarily terminating Mother’s

parental rights, and the orders changing Children’s permanent placement

goals to adoption.

     Decrees affirmed. Orders affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/19




                                     - 20 -